 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDDon't buy any of Mr. Curbo's socialistic cure-all medicine-look at CIO's recordof strikes, lost time, battles and doublecrosses.Ask your fellow workers herewho have belonged to CIO in the past. Give us one year to operate this plant,get all of our plans in effect, and do the many things we have planned which willmake this a better place to work in.We make you this offer-give us one yearfrom August 4, the date we rolled those first two buses out the door,and seewhat kind of jobs you have. Then, if you find out that we are not the right kindof people for you-if you find out that you need to spend money for a union toprotect your rights, then go to it with our blessings.But give us that year !Thank you.J. R. PEPPER AND E.R. FERGUSON,D/B/ABLUFFCITYBROADCASTING CO.andLOCALNo.1275,INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS,AFL, PETITIONER.Case No. 3?-RC-574.January 9,1953Decisionand OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Seymour X. Alsher, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].On January 16, 1951, Petitioner's parent organization, InternationalBrotherhood of Electrical Workers, AFL, hereafter referred to as theIBEW, was certified as the bargaining representative of the Em-ployer's engineers and technicians.'Thereafter, on January 23, 1951,a bargaining agreement, in which the Employer, Petitioner, andIBEW were named as parties, was executed, covering all engineersand technicians "up to and including the rank of Chief Engineer." 2By its terms, this contract was to continue until December 15, 1952,and from year to year thereafter, in the absence of a 60-day noticeto change or terminate it. It does not appear from the record whetherany such notice was given.On October 31, 1952, the instant petition was filed on behalf of thePetitioner by an international representative of the IBEW. It al-leges as appropriate for bargaining purposes the very unit covered bythe existing certification, but it would expressly exclude the chiefengineer.At the hearing, during which the Petitioner was repre-sented by the IBEW representative who filed the petition, the partieswere in dispute only as to the supervisory status of the chief engineer.1Excluded from the unit were the office and clerical employees,announcers,and super-visors as defined in the Act.Case No. 32-RC-286, not reported in printed volumes ofBoard decisions.2 The unit replacement of the chief engineer was not litigated in Case No. 82-RC-286.102 NLRB No. 23. LOS ANGELESEVENING HERALD AND EXPRESS103No one challenges the validity of the outstanding certification coveringthe employees named in the petition.As it is plain from all the foregoing that the petition filed hereinraises no present question concerning representation of the nonsuper-visory employees in the certified unit, and that the only issue raisedby the instant proceeding concerns the unit placement of the Em-ployer's chief engineer, we shall dismiss the petition as such, and shallhereafter treat it in the nature of a request to amend the existingcertification by excluding from the certified unit the classification ofchief engineer.3The chief engineer prepares the work schedules for the three engi-neers and technicians employed by the Employer at its radio stationand assigns those employees to special jobs away from the station asthey are needed.His pay is higher than theirs.The chief engineerhas also granted time off to engineers and technicians and has madeeffective recommendations with respect to their hiring.As the fore-going, and the record as a whole, shows that the chief engineer pos-sesses and exercises supervisory powers, we find him to be a supervisoras defined in the Act, even though the classification of chief engineerwas included in the unit covered by the bargaining contract referredto above.'On the basis of all the foregoing, we shall amend the certificationissued in Case No. 32-RC-286 so as to exclude the classification ofchief engineer from the certified unit.OrderIT IS HEREBY ORDERED that the certification of representatives issuedin Case No. 32-RC-286 on January 16, 1951, be, and it hereby is,amended so that the certified unit shall exclude the classification ofchief engineer.5AND IT IS FURTHER ORDERED that the petition filed in this case be, andit hereby is, dismissed.aCtTideWaterA8soeiated Oil Company,101 NLRB 570;Bausch and Lomb OpticalCompany,92 NLRB 139.4West VirginiaPulp d PaperCompany,S9- NLRB 815.5 This is not to be construedas a new certification.Los ANGELES EVENING HERALD AND EXPRESS DIVISION OF HEARSTPUBLISHING COMPANY, INC.andNEWSVENDORS LOCAL INDUSTRIALUNION No. 75, CIO, PETITIONER.Case No. 01-RC-2514. January9,1953Decision and OrderUpona petition duly filed under Section 9 (c) of the NationalLabor RelationsAct, ahearing was held before Daniel J. Harrington,102 NLRB No. 21.